Citation Nr: 1758100	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to dependents' educational assistance under the provisions of Title 38 United States Code Chapter 35.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel








INTRODUCTION

The Veteran served on active duty from January 1977 to August 1977.  He is reported to have died in September 1996.  The appellant is his surviving son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was transferred to the Detroit, Michigan RO in light of the appellant's request for a Travel Board hearing.  In February 2012, the Board remanded the case to the Detroit RO to schedule a videoconference Board hearing.  The record shows that the appellant failed to report to the hearing.


FINDING OF FACT

The Veteran did not die of a service-connected disability and he was not service-connected for any disability evaluated as total and permanent at the time of his death.  


CONCLUSION OF LAW

The criteria for dependents' educational assistance under the provisions of Title 38 United States Code Chapter 35 have not been met.  38 U.S.C. §§ 3500, 3501(a)(1) (West 2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependents' educational assistance is available to a child of a veteran who, in the context of this case, died of a service-connected disability or died while having a service-connected disability evaluated as total and permanent.  38 U.S.C. §§ 3500, 3501(a)(1) (West 2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017). 

In this case, the Veteran did not die of a service-connected disability and he was not service-connected for any disability evaluated as total and permanent at the time of his death.  Thus, the appellant does not meet the eligibility criteria for dependents' educational assistance.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When the law and not the evidence is dispositive of the claim, the requirements related to the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Dependents' educational assistance under the provisions of Title 38 United States Code Chapter 35 is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


